Bell, Chief Judge.
This appeal is taken from a judgment dismissing the plaintiffs claim. The record reveals that counterclaims of defendant are pending below.
The order dismissing the complaint does not provide for the entry of a final judgment as to the claim of plaintiff "upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment” as required by CPA § 54 (b) (Code Ann. § 81A-154 (b)). Nor has an appeal been authorized by Code Ann. § 6-701 (a) 2 (A). Therefore the appeal is premature and must be dismissed. Givens v. Gray, 124 Ga. App. 152 (183 SE2d 29); Walker v. Robinson, 232 Ga. 361 (207 SE2d 6).

Appeal dismissed.


Clark and Stolz, JJ., concur.